DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,748,725 Iwase et al.
Re-claim 1, Iwase et al. disclose a reaction force generation unit comprising: an opposing member 29; 5a pressed body 1 is formed of an elastic material and includes: a base 45; a skirt 44 is connected to and extends from the base toward the opposing member; a plurality of domes S1-S3 bulge from the base toward the 10opposing member, each of the plurality of domes includes a surface disposed closest to the opposing member that are substantially parallel and spaced at different distances from the opposing member, when in a natural state where the base is not subjected 15to any pressing force: axes of the plurality of domes are substantially parallel to each 
Re-claim 3, the predetermined angle is set so that an axis of any one of the plurality of the domes becomes substantially perpendicular to the opposing surface upon a leading end of the 15one of the plurality of the domes starting to contact the opposing surface during a press stroke where the base is pressed.  Upon compression, the bulge axis will approach or become parallel to the opposing surface.
Re-claim 4, the predetermined angle is set so that an axis of 20any one of the plurality of the domes is substantially perpendicular to the opposing surface upon the one of the plurality of the domes generating a peak reaction force during a press stroke where the base is pressed.
Re-claim 6, the plurality of the domes contact the opposing surface in sequence during the press stroke, and the one of the plurality of the domes is a dome other than a dome that contacts the opposing surface first or last during the press stroke.  Dome S1 will contact first with dome S3 contacting last.
Re-claim 7, the plurality of the domes have a substantially symmetrical three-dimensional shape relative to an imaginary plane including 20a symmetry axis and the axes, and the imaginary plane does not change during the press stroke.  A plane cutting the apparatus as shown in figure 5, will produce a substantially symmetrical three-dimensional shape.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwase et al.
Re-claim 2, Iwase et al. fail to teach the predetermined angle set to an angle obtained by proportionally dividing: 25a first angular shift of an axis of a first dome relative 20P01819WUS01to the normal line of the opposing surface until a leading end of the first dome of the plurality of the domes starts to contact the opposing surface with reference to the natural state during a press stroke where the base is pressed; and 5a second angular shift of an axis of a second dome relative to the normal line of the opposing surface until a leading end of the second dome of the plurality of the domes starts to contact the opposing surface with reference to the natural state during the press stroke.  As found in the instant specification, this predetermined angle setting step may consist of any 
Re-claim 5, the plurality of the domes contact the opposing surface in sequence during the press stroke, and the one of the plurality of the domes is a dome other than a dome that contacts the opposing surface first or last during the press stroke.  Dome S1 will contact first with dome S3 contacting last.
Re-claim 8, although Iwase et al. appears to teach at least one dome S1 having a straight line passing through a centroid.  Iwase et al. fail teach the axes of the remaining domes S2 and S3 having straight lines 25respectively passing through centroids of leading ends of 22P01819WUS01 corresponding domes and the corresponding domes have cross- sectional shapes relative to a perpendicular plane that are similar to each other at any position within a predetermined range of the straight lines.  Extending the shape of dome S1 to domes S2 and S3 would have been within the skill level of the artisan.  As such it would have been obvious to one of ordinary skill in the art before .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yamaguchi, Sakurada, Harimoto, and Osuga each teach a reaction force generator.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
September 10, 2021
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657